COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                     MEMORANDUM ORDER

Appellate case name:      In re Ken Paxton, in his official capacity as Attorney General of Texas,
                          et al.

Appellate case number:    01-22-00480-CV

Trial court case number: 2022-38397

Trial court:              269th District Court of Harris County

      The Court requests that the real-parties-in-interest file a response to relators’ Emergency
Motion for Temporary Relief by 5 p.m., Tuesday, July 5, 2022.
        The Court further requests that the real-parties-in-interest file a response to relators’
Petition for Writ of Mandamus by 5 p.m., Monday, July 11, 2022.
       It is so ORDERED.

Judge’s signature: /s/ Peter Kelly
                   Acting individually


Date: June 29, 2022